Mr President, Secretary-General, Your Excellencies, ladies and gentlemen, [PM] For me, the General Assembly in New York is the ultimate UN experience. All the delegations gathered in that imposing hall during the General Debate. The whole world coming together.
There’s nothing like it.
But this year, everything is different.
For the first time in history we’re having a virtual Assembly.
It feels a bit surreal, and it’s far from ideal, but it’s important — despite the restrictions — that we share our views on the international situation.
Especially this year.
Because this is the year of coronavirus.
The impact on our health, our economies and our societies has been enormous.
Almost every country in the world, including the European and Caribbean parts of the Kingdom of the Netherlands, has been hit hard.
The poorest countries hardest of all.
Existing problems have been magnified by the pandemic.
And this has forced us to face facts: in times of crisis we have to work together.
Look out for each other.
Support one another.
Not only our families, neighbours and compatriots, but also other countries and peoples, regardless of the borders between us.
Because we’re all in this together.
The UN is setting the right example.
Not least by setting up the UN COVID-19 Response and
Recovery Fund, initiated by Secretary-General Guterres.
The Netherlands fully supports the Fund, and so far we’re its biggest donor.
The World Bank and the IMF are also helping the countries most affected.
These are fine examples of international solidarity that bode well for the future.
But if we’re truly going to defeat this virus we’ll have to do even more to enhance international cooperation.
It starts with supporting the World Health Organization, which plays a crucial role.
We must provide the resources it needs.
It also means countries need to give the Organization full cooperation and show transparency.
In some cases this has been lacking.
At the same time, the WHO has also attracted criticism.
The Netherlands agrees that — once the crisis is under control — we should evaluate the situation and look at how we can enhance its powers.
So that we’re well-equipped to deal with — or better still prevent — any future pandemic.
Critical evaluation and continuous efforts to improve are key elements of multilateral cooperation.
But unfortunately, as we mark the UN’s 75th anniversary, we’re also seeing another trend.
The multilateral world order, which has given us so much in the decades since World War Two, is under great pressure.
And we need to turn this tide.
Step one is for all countries to take responsibility for the proper functioning of the multilateral system.
Take a constructive approach.
Stand up for your own interests, but don’t lose sight of the common interest.
And last but not least, honour the agreements we’ve made and respect international law, including human rights.
When it comes to multilateralism, you can’t pick and choose.
Step two is to critically assess the system itself.
Because there’s work to be done there too.
We can’t tackle today’s challenges with yesterday’s structures.
It’s essential that we improve, reform and modernise our global institutions.
And the UN is no exception.
During our recent membership of the UN Security Council, the Netherlands worked hard on practical UN reforms in the area of peacekeeping.
And we fully support the broad reform agenda of SecretaryGeneral Guterres.
Together we need to ensure that the UN — now 75 years old — remains fit for purpose, well-equipped and young at heart.
That it’s ready for the next 75 years.
Because the new generations, who are already making their voices heard, must be able to count on a solid global system of multilateral cooperation.
The Kingdom of the Netherlands will keep working towards that end, in every way possible.
By providing financial resources, for example: we are one of the ten biggest donors to the multilateral system and we try to play a constructive role.
But also by sharing our expertise in areas like climate adaptation.
A topic that’s in the very DNA of our Kingdom, which is made up of a low- lying delta by the North Sea and several small islands in the Caribbean.
In January 2021, we will be hosting the Climate Adaptation Summit to help the world prepare better for the effects of climate change.
Another contribution we make is providing a base for the international legal order.
My home town of The Hague is host to the International Court of Justice and the International Criminal Court, for example.
We must continue supporting these crucial institutions.
Even though it’s become harder and harder in recent years to achieve accountability, due mainly to resistance from a small number of countries.
But we won’t let that stop us.
We will find other ways.
Like the international mechanism for collecting and analysing evidence of the most serious crimes committed in Syria.
Or the step the Netherlands recently took, holding Syria formally responsible for human rights violations.
And for our country in particular, the establishment of special court proceedings to try those accused of downing flight MH17 was a major milestone.
Because justice must be served.
And because justice is a central pillar of our multilateral world order.
We work in all these areas, in the full conviction that international cooperation brings us progress.
And although the current crisis forces us to keep our distance, now more than ever we need to come closer together.
Thank you.